Citation Nr: 0413070	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for mechanical low back 
pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1992 to 
July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April and May 2003 rating decisions of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
mechanical low back pain.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Specifically, VA must notify a claimant of 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  Such 
notice has been deemed mandatory by the Court of Appeals for 
Veterans Claims (Court).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

A review of the file reveals that the veteran was sent a 
letter in March 2003 informing him that a VA Medical Center 
had been contacted and asked to scheduled him for an 
examination.  He was further informed of where he should send 
any required information.  He was also informed that he was 
required to provide sufficient information in order for VA to 
request them on his behalf.  


Furthermore, it was his responsibility to ensure that all 
records requested that were not in the possession of a 
federal department or agency were received by VA.  The 
veteran was advised that he needed to show that his service-
connected disability had gotten worse in order to establish 
entitlement to an increased rating.  Finally, he was informed 
that VA would request records held by federal agencies as 
well as medical records at VA hospitals.  

In February 2004, the veteran's representative argued that VA 
had failed to comply with the requirements of the VCAA.  The 
Board agrees.  The information presented in the March 2003 RO 
letter was not clear, and the RO did not specifically ask the 
veteran to identify any health care providers who treated him 
for his service-connected mechanical low back pain.  
Furthermore, there is no indication in the record that VA 
medical records were requested from any VA facilities as the 
veteran was advised and is required by the VCAA.  Therefore, 
the Board concludes that a remand is required.  

Additionally, during the pendency of this appeal, the 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5295 was 
amended, effective September 23, 2002, and other amendments 
of VA's SCHEDULE FOR RATING DISABILITIES addressing disabilities 
of the spine, were made effective September 26, 2003.  Thus, 
the veteran needs to be notified of this change in law and 
scheduled for an examination to determine the current 
severity of his low back disorder under the new rating 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 
U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this appeal is remanded for the following:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 


evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include the 
names and addresses of all medical care 
providers, including any VA facilities, 
who treated the veteran for his 
mechanical low back pain since June 1999.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
current severity of his low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies, including x-
rays, consultations, and range of motion 
testing of the lumbar spine, expressed in 
degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished, and all clinical findings 
should be 


reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected low back 
disorder.  The examiner should also 
render specific findings as to whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, to include the amendments to the 
diagnostic codes regarding the spine in 
38 C.F.R. § 4.71a, and given an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

